UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-1837


In re: MARION LAMONT SHERROD,

                    Petitioner.



                On Petition for Writ of Mandamus. (1:12-cv-00048-RJC)


Submitted: November 16, 2017                                Decided: November 20, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marion L. Sherrod, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marion Lamont Sherrod petitions for a writ of mandamus, complaining generally

about the delay in resolving a case now pending in district court and in his pro se status

for that case. The district court has scheduled Sherrod’s case for trail and Sherrod is now

represented by counsel. Accordingly, Sherrod is entitled to no mandamus relief. See In

re Roddy, 810 F.3d 286, 287 (4th Cir. 2016) (holding that mandamus “relief is a drastic

remedy and should be used only in extraordinary circumstances”). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                            2